TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00716-CR


Julian Beltran Sr., Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. D-1-DC-06-907070, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Julian Beltran Sr. pleaded guilty to assault with family violence.  See Tex.
Penal Code Ann. § 22.01 (West Supp. 2010).  Thereafter, on February 7, 2007, the trial court
deferred adjudication and placed appellant on community supervision for three years.  The State
subsequently filed three motions to adjudicate.  Following hearings on the first two motions,
the court continued appellant's supervision but modified the conditions and extended the term
of supervision to August 20, 2010.  The third motion to adjudicate was filed on May 18, 2010
and alleged nine violations of appellant's community supervision.  Following a hearing, the court
found five of the alleged violations to be true, adjudged appellant guilty, and imposed a four-year
prison sentence.
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
brief and was advised of his right to examine the appellate record and to file a pro se brief.  See
Anders, 386 U.S. at 744.  No pro se brief has been filed.
We have reviewed the record and find no reversible error.  See Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We agree with counsel that the appeal is frivolous.  Counsel's motion to withdraw
is granted.
Counsel has drawn our attention to a clerical error in the trial court's judgment.  The
judgment erroneously recites that the court found all nine of the alleged violations to be true, when
in fact the court made no findings as to four of the allegations.  To conform to the trial court's actual
findings, the judgment is modified to delete the findings that appellant:

 failed to work faithfully at suitable employment as far as possible;

 failed to pay court costs and is delinquent $7.71;

 failed to pay supervision fee and is delinquent $138.84;

 failed to pay crime stopper fee and is delinquent $15.37.



As modified, the judgment of conviction is affirmed.


				__________________________________________
				Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Modified and, as Modified, Affirmed
Filed:   June 9, 2011
Do Not Publish